     Case 2:11-cv-02396-MCE-KJN Document 110 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY ARCEO,                                  No. 2:11-cv-2396 MCE KJN P
12                        Plaintiff,
13             v.                                        ORDER
14       SOCORRO SALINAS, et al.,
15                        Defendants.
16

17            Plaintiff is a former prisoner, proceeding pro se, and currently detained in the Coalinga

18   State Hospital. This case proceeds on plaintiff’s claim that while he was housed in the San

19   Joaquin County Jail, defendant Savage retaliated against plaintiff in September of 2012.1 On

20   June 24, 2020, plaintiff filed a notice of interlocutory appeal, which has been processed to the

21   Ninth Circuit. However, within his notice of appeal, plaintiff appears to seek an extension of

22   time. (ECF No. 107 “plaintiff request [sic] thirty days from May 22, 2020.”).

23            On May 18, 2020, the undersigned recommended that this action be dismissed based on

24   plaintiff’s failure to timely file a pretrial statement as required by the March 3, 2020 order. (ECF

25   No. 103.) There is no separate request for extension of time to file objections to the May 18,

26   2020 findings and recommendations or to file a pretrial statement on the court’s docket.

27

28   1
         The remaining defendants were granted summary judgment. (ECF No. 88.)
     Case 2:11-cv-02396-MCE-KJN Document 110 Filed 06/26/20 Page 2 of 2

 1             It is not clear what deadline plaintiff seeks to extend, if he did. However, in an abundance

 2   of caution, the court will grant plaintiff an extension of time to file his pretrial statement and

 3   objections to the pending findings and recommendations. Plaintiff is cautioned that he is required

 4   to comply with court orders, even though he is proceeding pro se, and housed in a state hospital.

 5   Local Rule 110; see also Fed. R. Civ. P. 16(f). If plaintiff requires additional time to comply with

 6   a court order, he should file a motion for extension of time, preferably before the deadline

 7   expires.

 8             Further, plaintiff is cautioned that failure to comply with this order will result in the court

 9   routing the findings and recommendations to the district court for review and adoption. Fed. R.

10   Civ. P. 41(b).

11             Accordingly, IT IS HEREBY ORDERED that plaintiff is granted thirty days from the date

12   of this order in which to file to file his pretrial statement and objections to the pending findings

13   and recommendations.

14   Dated: June 26, 2020

15

16

17
     arce2396.36
18

19

20
21

22

23

24

25

26
27

28
                                                           2
